— Determination unanimously confirmed and petition dismissed. Memorandum: There is substantial evidence to support the determination that petitioner is guilty of conspiring to riot, leading an action detrimental to the facility, and failing to report an injury. The confidential and nonconfidential testimony before the Hearing Officer established that petitioner orchestrated the mass assault in the prison yard in retaliation for another inmate’s earlier attack on him. (Article 78 Proceeding Transferred by Order of Supreme Court, Wyoming County, Dadd, J.) Present —Callahan, A. P. J., Denman, Green, Pine and Davis, JJ.